Exhibit 99.1 Exterran Holdings and Exterran Partners Report First-Quarter 2012 Results HOUSTON, May 3, 2012 – Exterran Holdings, Inc. (NYSE: EXH) and Exterran Partners, L.P. (NASDAQ: EXLP) today reported financial results for the first quarter 2012. Exterran Holdings, Inc. Financial Results Net loss from continuing operations attributable to Exterran stockholders for the first quarter 2012 was $26.9 million, or $0.43 per diluted share, excluding a benefit of $37.6 million from the cash proceeds of joint venture assets sold in Venezuela and pretax charges totaling $7.6 million, comprised primarily of long-lived asset impairment and restructuring charges.Net loss from continuing operations attributable to Exterran stockholders, excluding charges, for the fourth quarter 2011 was $8.6 million, or $0.14 per diluted share, and net loss from continuing operations attributable to Exterran stockholders, excluding charges, for the first quarter 2011 was $27.9 million, or $0.45 per diluted share. Exterran Holdings reported net income attributable to Exterran stockholders for the first quarter 2012 of $5.5 million, or $0.09 per diluted share, compared to a net loss attributable to Exterran stockholders for the fourth quarter 2011 of $66.6 million, or $1.06 per diluted share, and a net loss attributable to Exterran stockholders for the first quarter 2011 of $30.0 million, or $0.48 per diluted share. Revenue was $626.5 million for the first quarter 2012, compared to $702.9 million for the fourth quarter 2011 and $618.5 million for the first quarter 2011.EBITDA, as adjusted (as defined below), was $96.1 million for the first quarter 2012, compared to $118.8 million for the fourth quarter 2011 and $96.1 million for the first quarter 2011. “Exterran Holdings recorded better-than-expected operating performance and increased fabrication backlog levels in the first quarter 2012,” said Brad Childers, Exterran Holdings’ President and Chief Executive Officer.“Driven primarily by the scheduling of our fabrication backlog, total revenues are expected to increase in the second half of the year. We are continuing to implement several initiatives to improve our overall performance and create value for our stockholders.” “In the near term, recent lower natural gas prices in North America will pose a challenge to activity levels in our contract operations business, in primarily dry gas producing areas.In the intermediate and long term, we remain optimistic about growth opportunities as a result of the role of natural gas as a readily available and cost-effective source of energy. 1 “We are pleased with the previously announced sale of our joint venture assets in Venezuela.We received the initial cash payment of $37.6 million in March 2012 and are due to receive an additional approximately $74.8 million in periodic cash payments through the first quarter 2016 related to this sale.The sale proceeds, which were used to reduce debt at the Exterran Holdings level, positively impacted our cash flows, liquidity position and compliance with debt covenants,” added Childers. Exterran Partners, L.P. Financial Results Exterran Partners reported revenue of $88.7 million for the first quarter 2012, compared to $83.3 million for the fourth quarter 2011 and $68.7 million for the first quarter 2011.Net income was $4.5 million for the first quarter 2012, or $0.09 per diluted limited partner unit, compared to net income of $4.5 million, or $0.10 per diluted limited partner unit, for the fourth quarter 2011, and net income of $0.2 million, or a loss of $0.01 per diluted limited partner unit, for the first quarter 2011. Exterran Partners’ EBITDA, as further adjusted (as defined below), totaled $40.0 million for the first quarter 2012, compared to $37.5 million for the fourth quarter 2011 and $31.2 million for the first quarter 2011.Distributable cash flow (as defined below) totaled $26.9 million for the first quarter 2012, compared to $24.5 million for the fourth quarter 2011 and $21.1 million for the first quarter 2011. “In the first quarter 2012, Exterran Partners expanded its leading market position with the acquisition of compression and processing assets from Exterran Holdings.In March 2012, we amended our senior secured credit facility to increase its size by an additional $200 million to $900 million. This additional debt capacity will enable us to finance the organic growth of our compression services business and position us for future acquisitions,” said Childers, Chairman, President and Chief Executive Officer of Exterran Partners’ managing general partner. For the first quarter 2012, Exterran Partners’ quarterly cash distribution was $0.4975 per limited partner unit, or $1.99 per limited partner unit on an annualized basis. The first-quarter 2012 distribution was $0.005 per limited partner unit higher than the fourth-quarter 2011 distribution of $0.4925 per limited partner unit and $0.02 per limited partner unit higher than the first-quarter 2011 distribution of $0.4775 per limited partner unit. The cash distribution to be received by Exterran Holdings for the first quarter 2012 based upon its limited partner and general partner interests in Exterran Partners is $7.7 million. Conference Call Details Exterran Holdings, Inc. (NYSE: EXH) and Exterran Partners, L.P. (NASDAQ: EXLP) announce the following schedule and teleconference information for their first-quarter 2012 earnings release: 2 · Teleconference: Thursday, May 3, 2012 at 11:00 a.m. Eastern Time, 10:00 a.m. Central Time.To access the call, United States and Canadian participants should dial 800-446-1671.International participants should dial +1-847-413-3362 at least 10 minutes before the scheduled start time.Please reference Exterran conference call number 32231367. · Live Webcast: The webcast will be available in listen-only mode via the companies’ website: www.exterran.com. · Webcast Replay: For those unable to participate, a replay will be available from 2:00 p.m. Eastern Time on Thursday, May 3, 2012, until 2:00 p.m. Eastern Time on Thursday, May 10, 2012. To listen to the replay, please dial 888-843-7419 in the United States and Canada, or +1-630-652-3042 internationally, and enter access code 32231367#. ***** With respect to Exterran Holdings, EBITDA, as adjusted, a non-GAAP measure, is defined as net income (loss) from continuing operations plus income taxes, interest expense (including debt extinguishment costs and gain or loss on termination of interest rate swaps), depreciation and amortization expense, impairment charges, merger and integration expenses, restructuring charges and excluding non-cash gains or losses from foreign currency exchange rate changes recorded on intercompany obligations and other charges. With respect to Exterran Partners, EBITDA, as further adjusted, a non-GAAP measure, is defined as net income plus income taxes, interest expense (including debt extinguishment costs and gain or loss on termination of interest rate swaps), depreciation and amortization expense, impairment charges, other charges, and non-cash selling, general and administrative (“SG&A”) costs and any amounts by which cost of sales and SG&A costs are reduced as a result of caps on these costs contained in the omnibus agreement to which Exterran Holdings and Exterran Partners are parties (the “Omnibus Agreement”), which amounts are treated as capital contributions from Exterran Holdings for accounting purposes. With respect to Exterran Partners, distributable cash flow, a non-GAAP measure, is defined as net income plus depreciation and amortization expense, impairment charges, non-cash SG&A costs, interest expense and any amounts by which cost of sales and SG&A costs are reduced as a result of caps on these costs contained in the Omnibus Agreement, which amounts are treated as capital contributions from Exterran Holdings for accounting purposes, less cash interest expense (excluding amortization of deferred financing fees and costs incurred to early terminate interest rate swaps) and maintenance capital expenditures, and excluding gains/losses on asset sales and other charges. With respect to Exterran Holdings, Gross Margin, a non-GAAP measure, is defined as total revenue less cost of sales (excluding depreciation and amortization expense). 3 With respect to Exterran Partners, Gross Margin, as adjusted, a non-GAAP measure, is defined as total revenue less cost of sales (excluding depreciation and amortization expense) plus any amounts by which cost of sales are reduced as a result of caps on these costs contained in the Omnibus Agreement, which amounts are treated as capital contributions from Exterran Holdings for accounting purposes. About Exterran Holdings and Exterran Partners Exterran Holdings, Inc. is a global market leader in full service natural gas compression and a premier provider of operations, maintenance, service and equipment for oil and gas production, processing and transportation applications.Exterran Holdings serves customers across the energy spectrum—from producers to transporters to processors to storage owners.Headquartered in Houston, Texas, Exterran has approximately 10,000 employees and operates in approximately 30 countries. Exterran Partners, L.P. provides natural gas contract operations services to customers throughout the United States.Exterran Holdings owns an equity interest in Exterran Partners, including all of the general partner interest. For more information, visit www.exterran.com. Forward-Looking Statements All statements in this release (and oral statements made regarding the subjects of this release) other than historical facts are forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements rely on a number of assumptions concerning future events and are subject to a number of uncertainties and factors, many of which are outside the control of Exterran Holdings and Exterran Partners (the “Companies”), which could cause actual results to differ materially from such statements. Forward-looking information includes, but is not limited to: the Companies’ operational and financial strategies and ability to successfully effect those strategies; the Companies’ expectations regarding future economic and market conditions; the Companies’ financial and operational outlook and ability to fulfill that outlook; demand for the Companies’ products and services and growth opportunities for those products and services; statements regarding expected future payments related to Exterran Holdings’ sale of assets in Venezuela; and Exterran Partners’ commitment to growing and increasing distributions. 4 While the Companies believe that the assumptions concerning future events are reasonable, they caution that there are inherent difficulties in predicting certain important factors that could impact the future performance or results of their business.Among the factors that could cause results to differ materially from those indicated by such forward-looking statements are: local, regional, national and international economic conditions and the impact they may have on the Companies and their customers; changes in tax laws that impact master limited partnerships; conditions in the oil and gas industry, including a sustained decrease in the level of supply or demand for oil or natural gas or a sustained decrease in the price of oil or natural gas; Exterran Holdings’ ability to timely and cost-effectively execute larger projects; changes in political or economic conditions in key operating markets, including international markets; changes in safety, health, environmental and other regulations; non-performance by foreign sovereign entities of their contracted obligations; and, as to each of the Companies, the performance of the other entity. These forward-looking statements are also affected by the risk factors, forward-looking statements and challenges and uncertainties described in Exterran Holdings’ Annual Report on Form 10-K for the year ended December 31, 2011, Exterran Partners’ Annual Report on Form 10-K for the year ended December 31, 2011, and those set forth from time to time in the Companies’ filings with the Securities and Exchange Commission, which are currently available at www.exterran.com.Except as required by law, the Companies expressly disclaim any intention or obligation to revise or update any forward-looking statements whether as a result of new information, future events or otherwise. Exterran Contact Information: Investors: David Oatman (281) 836-7035 Media: Susan Moore (281) 836-7398 SOURCE: Exterran Holdings, Inc. and Exterran Partners, L.P. 5 EXTERRAN HOLDINGS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Three Months Ended March 31, December 31, March 31, Revenues: North America contract operations $ $ $ International contract operations Aftermarket services Fabrication Costs and expenses: Cost of sales (excluding depreciation and amortization expense): North America contract operations International contract operations Aftermarket services Fabrication Selling, general and administrative Depreciation and amortization Long-lived asset impairment - Restructuring charges - Goodwill impairment - - Interest expense Equity in (income) loss of non-consolidated affiliates ) - Other (income) expense, net ) ) ) Income (loss) before income taxes ) ) Provision for (benefit from) income taxes ) ) Income (loss) from continuing operations ) ) Loss from discontinued operations, net of tax ) ) ) Net income (loss) ) ) Less: net (income) loss attributable to the noncontrolling interest ) ) Net income (loss) attributable to Exterran stockholders $ $ ) $ ) Basic income (loss) per common share: Income (loss) from continuing operations attributable to Exterran stockholders $ $ ) $ ) Loss from discontinued operations attributable to Exterran stockholders ) ) Net income (loss) attributable to Exterran stockholders $ $ ) $ ) Diluted income (loss) per common share: Income (loss) from continuing operations attributable to Exterran stockholders $ $ ) $ ) Loss from discontinued operations attributable to Exterran stockholders ) ) Net income (loss) attributable to Exterran stockholders $ $ ) $ ) Weighted average common and equivalent shares outstanding: Basic Diluted Income (loss) attributable to Exterran stockholders: Income (loss) from continuing operations $ $ ) $ ) Loss from discontinued operations, net of tax ) ) ) Net income (loss) attributable to Exterran stockholders $ $ ) $ ) 6 EXTERRAN HOLDINGS, INC. UNAUDITED SUPPLEMENTAL INFORMATION (In thousands, except percentages) Three Months Ended March 31, December 31, March 31, Revenues: North America contract operations $ $ $ International contract operations Aftermarket services Fabrication Total $ $ $ Gross Margin (1): North America contract operations $ $ $ International contract operations Aftermarket services Fabrication Total $ $ $ Selling, General and Administrative $ $ $ % of Revenues 15
